Exhibit 10.1

img_0.jpg [img_0.jpg]

 





August 28, 2020

 

 

Mardi C. Dier

[***]

[***]

 

 

Re: Offer of Employment

 

Dear Mardi,



On behalf of Ultragenyx Pharmaceutical Inc. (the “Company”), I am pleased to
offer you the position of Executive Vice President, Chief Financial Officer
(“CFO”), on the following terms, commencing on or around November 2, 2020 (the
“Hire Date”). The Company’s Board of Directors (the “Board”) and I are excited
about the important contributions you can make by joining the Ultragenyx
executive team and are confident that you will play a key role in our company's
growth and success.

 

You will be a regular, full-time, exempt employee of the Company.

In your role as CFO, you will report directly to me. As a member of the
Executive Leadership Team (XLT), your role will be important to a cohesive,
collaborative and collegial working environment across the entire XLT team.  As
CFO, you will be responsible for leading the Company’s corporate finance
function through a pivotal period of transition and growth. You will have key
responsibility for all aspects of the corporate finance function including
investor relations, strategic financial planning, accounting, budgeting and
forecasting, treasury, audit, tax, IT, and risk management activities for the
Company. You will also be responsible for managing key relationships with the
Company’s shareholders and the investor community.

Compensation

The Company will pay you an initial base salary at a gross annual rate of
$550,000, less payroll deductions and withholdings, on a bi-weekly basis. If
your Hire Date is on or after January 1 and before October 1 of the calendar
year, you will be eligible to be considered for a salary merit increase during
the next calendar year’s Annual Performance Review process. If your Hire Date is
after September 30 of the calendar year, you will not be eligible to be
considered for a salary merit increase until the second Annual Performance
Review process that follows your Hire Date. The Annual Performance Review
process generally takes place in the first quarter of the calendar year. Salary
merit increases, if any, will be awarded at the Company’s discretion on the
basis of your performance, and will be prorated based on the number of months
that you actually worked during the previous calendar year if your Hire Date is
on or before September 30. The Board or the Compensation Committee of the Board
shall review your Base Salary at least annually.

www.ultragenyx.com Turning good science into great medicine 1

--------------------------------------------------------------------------------

 

Sign-On Bonus

In addition, the company will provide you with a one-time sign-on bonus in the
amount of $100,000, less any applicable withholdings, to be paid within 30 days
following your Hire Date.  In the event that your employment is ended due to a
termination by the Company or its successor for Cause (as defined below), or you
resign your employment under circumstances that do not constitute a Constructive
Termination (as defined below), within 12 months of your Hire Date, you agree to
repay the Company a pro-rated amount of the sign-on bonus (based on the number
of completed months you have been employed as of the termination date) within
thirty (30)  of your termination. 

Annual Bonus Program

You will also be eligible to participate in the Company’s discretionary annual
bonus program. The current target bonus opportunity for your position is 45% of
your annual base salary. However, the actual amount of such bonus, if any, will
be determined by the Company in its sole discretion based on the Company’s
achievement of the financial and other goals established for the year and the
Company’s assessment of your job performance for the year. You must commence
your employment by September 30 in order to be eligible for a bonus for the
calendar year during which you were hired. If you join the Company between
January 1 and September 30, you will be eligible for a pro-rated bonus for that
calendar year. When bonuses are awarded, they typically are paid on or around
March 15 of the following year. To encourage continued tenure with the Company
and satisfactory or better performance after the end of the bonus performance
year and through the bonus payment date, to be eligible for a bonus payment, you
must remain an active employee of the Company through bonus payment date, and
maintain satisfactory or better job performance through the bonus payment date.

New Hire Equity Awards

Subject to approval of the Compensation Committee, under the Company’s 2014
Incentive Plan (the “Plan”), the Company shall grant you an option to purchase
40,000 shares (the “Option”) of the Company’s common stock at fair market value
as determined by the Company’s Compensation Committee (the “Compensation
Committee”) as of the date of grant.  The Option will be subject to the terms
and conditions of the Plan and your grant agreement.  Your grant agreement will
include a four-year vesting schedule, under which 25% of the Option shall vest
and become exercisable on the first (1st) anniversary of the date of grant, and
thereafter 1/48th of the Option shall vest and become exercisable each month
until your Option is fully vested, in each case subject to your continued
employment by the Company (or its subsidiaries).

Subject to the approval of the Compensation Committee, you will also receive a
grant of 40,000 restricted stock units (the “RSUs”) pursuant to the Plan.  The
RSUs will vest annually over a four-year period from the date of grant (i.e.,
25% of the RSUs shall vest on each anniversary of the date of grant during the
four-year period), in each case subject to your continued employment by the
Company (or its consolidated subsidiaries).  The RSUs shall be governed by the
Company’s standard form of restricted stock unit agreement and the terms and
conditions of the Plan. Subject to approval of the Compensation Committee, we
will grant the Option and RSUs referenced above on your Hire Date.

Annual Equity Grant Program

You may also be considered for the Company’s discretionary annual equity grant
program based on the Company’s assessment of your job performance. You will be
eligible to receive an annual equity grant in 2021, with the amount of such
equity grant, if any, being determined by the Company in its sole discretion.
Notwithstanding any provision to the contrary in this letter agreement or any
controlling documents related to

www.ultragenyx.com 2

--------------------------------------------------------------------------------

the annual equity grant program, you will be eligible for an annual equity grant
in 2021 to the same extent as other similarly situated executives, without
proration for any partial year of service.

 

Change of Control

Notwithstanding the foregoing, in the event that (i) the Company consummates a
Covered Transaction (as defined in the Plan), (ii) on the date such Covered
Transaction is consummated you are employed by the Company (or its subsidiaries)
and (iii) within 18 months after the date such Covered Transaction is
consummated your employment by the Company (or its successor or subsidiaries) is
terminated without Cause (as defined below) or you resign such employment due to
a Constructive Termination (as defined below), then provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder (a
“Separation from Service”), in addition to the severance benefits set forth
below, the vesting of any equity-based compensation awards granted to you in
connection with your employment shall accelerate with respect to 100% of the
then-unvested shares then subject to such awards.

 

Benefits

You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its full-time regular
employees, subject to the terms and conditions of such benefits and benefit
plans. At this time, these include medical, dental and vision insurance
coverage. Coverage for these benefits begin on your Hire Date and upon
completion of your enrollment in the plans. Detailed information about the
benefits presently available will be provided to you on your first day of
employment.

The health plan options will include four medical plans (2-HMO, a PPO, and a
HDHP), a dental and vision plan, life/AD&D insurance, disability and voluntary
insurance as well as a 401k retirement plan, with a company match of 3%.  The
Company will cover 90% of the benefit costs for employees and 75% of the
benefits costs for eligible dependents.  Based on conditions and situations over
time, the Company may change specific benefits and plans from time to time, but
our intent is to provide an excellent health benefit program to our employees.

 

Your will accrue vacation time at the rate of four weeks (160 hours) per year,
up to an accrual cap of 240 hours, under the terms of the Company’s PTO policy. 
You will also be eligible for 5 paid sick days.

 

“At Will” Employment

 

Employment at Ultragenyx is on an “at-will” basis, meaning that you are free to
end your employment at any time, with or without advance notice and for any
reason or no reason at all, and that Ultragenyx likewise may end your
employment, at any time, with or without advance notice and for any reason or no
reason at all. The use and definitions of the terms “Cause,” and “Constructive
Termination” are for purposes of determining eligibility for and repayment of
benefits identified in this offer letter, and do not alter the at-will nature of
the employment relationship. In addition, your job duties, title,
responsibilities, reporting structure, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed at any time, with or
without notice, in the sole discretion of the Company. No manager or employee of
the Company (other than the CEO) has any authority to enter into any agreement
for employment for any specified period of time or to make any agreement for
employment other than an at-will employment relationship, and then only if the
Company’s CEO does so in a written agreement that is signed by both you and the
CEO.

 

Severance

 

www.ultragenyx.com 3

--------------------------------------------------------------------------------

If, at any time, your employment with the Company or its successor is terminated
without Cause, or you resign your employment due to a Constructive Termination,
then provided such termination constitutes a Separation from Service, the
Company shall: (i) extend the exercise period applicable to the Option (and to
any other options to purchase the Company’s common stock you then hold) such
that you will have until the date that is twelve (12) months after the date of
your Separation from Service to exercise any of the vested shares (determined as
of the date of your Separation from Service) subject to the Option (but in no
event will the exercise period be extended until later than the date of
expiration of the term of the Option as set forth in the agreement evidencing
such Option); and (ii) the Company shall pay you, as severance, an amount
equivalent to (x) one (1) year of your Base Salary in effect as of the date of
your Separation from Service and (y) an amount equal to your target bonus as
then in effect, subject to standard payroll deductions and withholdings (the
“Severance Amount”). The Severance Amount will be paid in installments in the
form of continuation of your Base Salary payments, paid on the Company’s regular
payroll dates, commencing on the Company’s first regular payroll date that
follows the 60th day after such Separation from Service. The first regular
payroll date that follows the 60th day after such Separation from Service shall
be for all accrued Base Salary for the 60-day period plus the period from the
60th day until the regular payroll date; the remainder of the Base Salary
continuation payments shall thereafter be made on the Company’s regular payroll
dates.

 

Notwithstanding anything herein to the contrary, the receipt of any of the
severance or acceleration benefits described in this letter will be subject to
and conditioned upon: (i) your signing a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”) and such Separation Agreement becoming effective and irrevocable as
specified therein no later than sixty (60) days following your Separation from
Service; and (ii) your continued compliance with the terms of this letter, the
Separation Agreement, the enclosed Confidential Information and Invention
Assignment Agreement (including without limitation, your not using or disclosing
any confidential or proprietary information of the Company), and any other
agreement entered into between you and the Company. No severance benefits of any
kind will be paid or provided, and no acceleration of vesting shall be
effective, until the Separation Agreement becomes effective. You shall also
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

 

Additionally, and for the avoidance of doubt, in the event that the Company
terminates your employment for Cause, or you resign your employment for any
reason other than due to a Constructive Termination, or your employment
terminates upon your death or disability, you will no longer vest in the Option
or the RSUs (or any other equity) and you will not be entitled to any severance
benefits described herein.

 

For purposes of this offer letter, “Cause” means any of the following: (i) your
gross negligence in carrying out, or material failure to carry out, your duties
for the Company (including without limitation, your failure to cooperate in any
Company investigation; (ii) any breach of your fiduciary duties to the Company;
(iii) conviction of, or plea of guilty or no contest to, any felony; (iv) any
act of fraud or embezzlement by you with respect to your obligations or
otherwise relating to the business of the Company; (v) your willful refusal to
implement or follow a material lawful policy or directive of the Company; (vi)
your material breach of any agreement entered into between you and the Company;
or (vii) your unauthorized use or disclosure of confidential information or
trade secrets of the Company or its affiliates. Before a termination can be for
“Cause” under subparagraphs (i), (ii), (v), (vi) or (vii) of this paragraph, the
Company must first provide you with written notice that circumstances
constituting Cause exist, which circumstances it alleges constitute Cause, and
how those circumstances satisfy the definition in this paragraph; and you must
be provided 30 days to cure the circumstance to the reasonable satisfaction of
the Company. Only following that written

www.ultragenyx.com 4

--------------------------------------------------------------------------------

notice and opportunity to cure may the Company terminate your employment for
Cause under subparagraphs (i), (ii), (v), (vi) or (vii).

For the purposes of this letter, “Constructive Termination” means the occurrence
of any of the following events without your written consent: (i) a material
reduction or change in your job duties, responsibilities and requirements from
your job duties, responsibilities and requirements immediately prior to such
reduction or change; (ii) a material reduction of your Base Salary (other than
an equal, across-the-board reduction in the compensation of all
similarly-situated employees of the Company or the surviving entity that is
approved by the Board); or (iii) a requirement that you relocate to a principal
office that increases your one-way commute by more than 50 miles relative to
your immediately preceding principal office. Notwithstanding the foregoing, none
of the foregoing events or conditions will constitute Constructive Termination
unless: (x) you provide the Company with written objection (or notice) to the
event or condition within 30 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and (z) you resign your employment within
30 days following the expiration of that cure period.

Notwithstanding any other provision herein or any other plan, arrangement or
agreement to the contrary, if any of the payments or benefits provided or to be
provided by the Company or its affiliates to you or for your benefit pursuant to
the terms of this Offer Letter or otherwise (“Covered Payments”) constitute
parachute payments (“Parachute Payments”) within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and would, but for
this paragraph be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be either (i) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in
full if your receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in you receiving an amount greater than the Reduced Amount.

Any reduction pursuant to the preceding paragraph shall be made in a manner
consistent with the requirements of Section 409A of the Code and the following:
(i) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and
(ii) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

Any such required determination shall be made in writing in good faith by an
independent accounting firm selected by the Company (the “Accountants”), which
shall provide detailed supporting calculations to the Company and you as
reasonably requested by the Company or you. The Company and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination. For purposes of making the
calculations and determinations required herein, the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants’ determinations
shall be final and binding on the Company and you. The Company shall be
responsible for all fees and expenses incurred by the Accountants in connection
with the calculations required herein.

Compliance with Section 409A

 

www.ultragenyx.com 5

--------------------------------------------------------------------------------

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Code Section 409A provided under Treasury Regulations
1.409A1(b)(4), 1.409A1(b)(5) and 1.409A1(b)(9), and this letter agreement will
be construed to the greatest extent possible as consistent with those
provisions, and to the extent not so exempt, this letter (and any definitions
hereunder) will be construed in a manner that complies with Section 409A. Any
payment by the Company under this letter agreement that is subject to Section
409A and that is contingent on a termination of employment is contingent on a
“separation from service” within the meaning of Section 409A. Each such payment
shall be considered to be a separate payment for purposes of Section 409A.
Notwithstanding any provision to the contrary in this letter, if you are deemed
by the Company at the time of your Separation from Service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the Company are deemed to be “deferred compensation”, then to the
extent delayed commencement of any portion of such payments is required in order
to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to you prior to the earliest of (i) the expiration of the six-month period
measured from the date of your Separation from Service with the Company, (ii)
the date of your death, or (iii) such earlier date as permitted under Section
409A without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to you, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.

 

Compliance with Company Policies

 

As an employee of the Company, you will be expected to comply with the Company’s
personnel and other policies, and acknowledge in writing that you have read the
Company’s Employee Handbook, a copy of which you will receive during your new
employee orientation.

 

Full-time Services to the Company

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company. However, the Company will not preclude you
from providing services to others, so long as such services would not be to the
benefit of a competitor of the Company and will not otherwise interfere with
your ability to satisfactorily fulfill your job responsibilities to the Company.
If you wish to perform services (for any or no form of compensation) to any
other person or business entity while employed by the Company, please contact me
and discuss your plans in advance of providing such services for review and
evaluation of its impact on your work at the Company and so that no problem
later arises that could have been avoided from the outset.

 

Conditions

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 


You accepting and returning a signed original of this offer letter and the
accompanying Mutual Agreement to Arbitrate Claims and Confidential Information
and Inventions Assignment Agreement without modifications;

 


The completion of an I-9 form within the legally required time period, which
requires that you provide a specified document(s) proving your identity and
legal authorization to work in the United States of America;

www.ultragenyx.com 6

--------------------------------------------------------------------------------

 


Your consent to, and results satisfactory to the Company of, reference and
background checks.

 

You are encouraged to discuss any of the attached documents with your own
advisor to the extent you desire.

 

No Conflicting Obligations

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. By signing this letter or electronically accepting its terms
and conditions, you are representing that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with your obligations under this
offer letter and resulting agreement, and that you have returned all property
and confidential information belonging to any prior employer.

 

Entire Agreement

 

This offer letter, together with the accompanying Agreement for Protection of
Company Information and Mutual Agreement to Arbitrate Claims, forms the complete
and exclusive statement of your employment agreement with the Company. It
supersedes any other agreements or promises made to you by anyone, whether oral
or written. Changes in your employment terms, other than those changes expressly
reserved to the Company’s discretion in this letter, require a written
modification signed by an officer of the Company.

Please sign and date this letter and return to Bee Nguyen by August 28, 2020 if
you wish to accept employment at the Company under the terms described above.
This offer will expire if we have not received your signed offer letter by that
time. If you accept our offer, but would like a different start date from the
one in the first paragraph above, please contact me as soon as possible.

We look forward to working with you on developing treatment for many rare
genetic diseases and hope you find your employment at Ultragenyx Pharmaceutical
Inc. a rewarding experience. If you have any questions regarding this offer
letter, please feel free to contact me at (415) 483-8800.

 

Warm Regards,

 

/s/ Emil D. Kakkis, M.D., Ph.D.

 

 

Emil D. Kakkis, M.D., Ph.D.

Chief Executive Officer

 

 

I accept and agree to employment with Ultragenyx on the terms and conditions
above:

 

www.ultragenyx.com 7

--------------------------------------------------------------------------------

 

Signature: /s/ Mardi Dier_________________ Dated: August 28, 2020

www.ultragenyx.com 8

--------------------------------------------------------------------------------